Mr. Justice Waterman delivered the opinion of the Court. The master disallowed $63 of the complainants’ claim; such being the case, it is contended that appellees did not file a just and true statement of account or demand, and therefore should not be allowed a lien. We do not think that a strict construction of the lien law requires us to so hold. There is nothing tending to show that the complainants did not file their claim in good faith, or that they thought any portion of it unjust or untrue. There is a wide distinction between an unallowable and an unjust claim. In Culver v. Schroth, 153 Ill. 437, the insertion in the claim of an item disallowed by the court was held not to constitute a failure to comply with the law. The claim for interest was manifestly for five per cent per annum. Ho citizen of this State could be misled by the claim in this regard. In this case the notice filed sets forth “ that the contract or agreement was dated on or about July 2, 1892.” The petition alleges that the contract was of the same date, July 2, 1892. The evidence shows the contract to have been dated on the 29th of June, Í892. We think that the statement as to the date of the contract is, under the evidence, a sufficient compliance with the law. The exceptions to the master’s report are of a general character, failing to point out the evidence relied upon to sustain them. Very little of the evidence is recited by the master in his report; and what is, does not show that any exception should have been sustained. The rule as to what exceptions must contain is old, and requires that they shall state article by article those parts of the report which are intended to be excepted to, and shall also designate the particular evidence which it is claimed justifies the exceptions. Daniell’s Ch. Pr., 1300, 1315, 1317; Wolcott v. Lake View Bldg. & Loan Assn., 59 Ill. App. 415, and cases there cited. We do not think that the evidence shows more than one express contract. Whether the building ordinance of the city was violated by appellees, is not a question for determination in this litigation. The decree of the Circuit Court is affirmed.